 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8 YESENIA PACHECO, et al.,

 9                                  Plaintiffs,             Case No. C15-1175RSL

10          v.                                              ORDER SETTING PHASE 2 TRIAL
                                                            DATE & RELATED DATES
11 UNITED STATES OF AMERICA,

12                                  Defendant.

13    TRIAL DATE                                                             July 6, 2020

14    All motions in limine must be filed by                                 May 14, 2020
             and noted on the motion calendar no earlier than the
15           second Friday thereafter. Replies will be accepted.

16    Agreed pretrial order due                                              June 24, 2020

17    Pretrial conference to be scheduled by the Court

      Trial briefs and trial exhibits due                                    July 1, 2020
18
      Length of Trial: 10 days                                               Non Jury
19

20
             These dates are set at the direction of the Court. All other dates have already passed or
21
     are specified in the Local Civil Rules. If any of the dates identified in this Order or the Local
22
     Civil Rules fall on a weekend or federal holiday, the act or event shall be performed on the next
23
     business day. These are firm dates that can be changed only by order of the Court, not by
24

     ORDER SETTING PHASE 2 TRIAL DATE & RELATED DATES - 1
 1 agreement of counsel or the parties. The Court will alter these dates only upon good cause

 2 shown; failure to complete discovery within the time allowed is not recognized as good cause.

 3          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

 4 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

 5 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

 6 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

 7 understood that the trial may have to await the completion of other cases.

 8          The settlement conference conducted between the close of discovery and the filing of

 9 dispositive motions requires a face-to-face meeting or a telephone conference between persons

10 with authority to settle the case. The settlement conference does not have to involve a third-

11 party neutral.

12        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

13          Information and procedures for electronic filing can be found on the Western District of

14 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

15 electronically or in paper form. The following alterations to the Electronic Filing Procedures

16 apply in all cases pending before Judge Lasnik:

17          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

18 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

19 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

20 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

21 policy does NOT apply to the submission of trial exhibits.

22          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

23 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

24 of the order to the judge’s e-mail address.

     ORDER SETTING PHASE 2 TRIAL DATE & RELATED DATES - 2
 1          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

 2 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

 3 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

 4 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

 5 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

 6 or other required markings.

 7          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

 8 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

 9 response is due on or before the Wednesday before the noting date. Parties may file and serve

10 reply memoranda, not to exceed nine pages in length, on or before the noting date.

11                                          PRIVACY POLICY

12          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

13 following information from documents and exhibits before they are filed with the court:

14          * Dates of Birth - redact to the year of birth

15          * Names of Minor Children - redact to the initials

16          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

17          * Financial Accounting Information - redact to the last four digits

18          * Passport Numbers and Driver License Numbers - redact in their entirety

19          All documents filed in the above-captioned matter must comply with Federal Rule of

20 Civil Procedure 5.2 and LCR 5.2.

21                                            COOPERATION

22          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

23 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

24 format required by LCR 16.1, except as ordered below.

     ORDER SETTING PHASE 2 TRIAL DATE & RELATED DATES - 3
 1                                          TRIAL EXHIBITS

 2          The original and one copy of the trial exhibits are to be delivered to chambers five days

 3 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

 4 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

 5 plaintiff’s exhibits shall be numbered consecutively beginning with 40; defendant’s exhibits shall

 6 be numbered consecutively beginning with 510. Duplicate documents shall not be listed twice:

 7 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

 8 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.

 9                                            SETTLEMENT

10          Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-

11 8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

12 Clerk prompt notice of settlement may be subject to such discipline as the Court deems

13 appropriate.

14

15          Dated this 10th day of March, 2020.

16
                                                          A
                                                          ROBERT S. LASNIK
17
                                                          United States District Judge
18

19

20

21

22

23

24

     ORDER SETTING PHASE 2 TRIAL DATE & RELATED DATES - 4
